Citation Nr: 1709015	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  16-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1948 to February 1952 and April 1952 to September 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2015 rating decision of the Winston Salem, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

As reflected on the title page, the Board broadened the Veteran's psychiatric claim to include an acquired psychiatric disorder, to include PTSD, which has been diagnosed since the filing of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

FINDINGS OF FACT

1.  In an unappealed August 2013 rating decision, the RO denied a claim for service connection for PTSD. 

2.  The evidence received since the last final rating decision denying service connection for PTSD is new and material.  

3.  The weight of the evidence does not establish that the Veteran has a current diagnosis of PTSD, nor is there an in-service stressor which is related to the fear of hostile military or terrorist activity.

4.  The Veteran's current diagnosis of unspecified anxiety disorder is related to his military service.

CONCLUSIONS OF LAW

1.  The August 2013 rating decision denying service connection for PTSD is final.    38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(f) (3) (2016).

4.  The criteria to establish service connection for an unspecified anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veterans Claims Assistant Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Below, the Board grants service connection for an unspecified anxiety disorder; therefore, a discussion as to whether the requirements of VCAA have been satisfied with respect to the claim for anxiety disorder is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, without deciding whether the notice and development requirements of VCAA have been satisfied with respect to petition to reopen the service connection claim for PTSD, the Board concludes that there is no prejudice in the Board adjudicating that portion of the case because the Board is taking action favorable to the Veteran by reopening the service connection claim for PTSD.  Ultimately however, the Board denies the underlying service connection claim for PTSD on the merits.

Concerning the PTSD claim, the Veteran was provided a VCAA notice letter in September 2012, prior to the rating decision on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has therefore received all required notice concerning his claim. 

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

The Veteran's service treatment records (STR) and service records were requested.  However, the records could not be located, presumably as a result of the 1973 fire at the National Personnel Records Center (NPRC).  See September 2012 Request for Information.  In cases in which the Veteran's service treatment records are missing and are presumed to have been destroyed in the July 1973 fire at the NPRC, the VA has a heightened duty to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

It is noted on the September 2015 Form 13055, the Veteran indicated there were no STRs available for his PTSD because he was not treated during active duty.  At any rate, VA was able to obtain the Veteran's post-service treatment records.  In addition, the Veteran was provided a VA mental health consultation in August 2014 and a VA-contracted PTSD examination in April 2016.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

Petition to Reopen Previously Denied Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied the Veteran's original service connection claim for PTSD, as relevant, in an August 2013 rating.  The PTSD claim was denied on the basis that there was no evidence of a current disability, and an in-service stressor had not been corroborated.  The Veteran did not appeal the August 2013 rating decision and therefore it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Thereafter, in July 2015, the Veteran sought to reopen the service connection claim for PTSD.  Evidence added to the claims file since the August 2013 rating decision included a VA mental health consultation record dated in August 2014 in which the examiner diagnosed the Veteran with PTSD.  The Board finds this medical evidence both new and material, and when its credibility is presumed, relates to an unestablished element, and raises a reasonable possibility of substantiating the PTSD claim.  The petition to reopen is allowed.

Service Connection Claim for PTSD

As the Board has determined that new and material evidence has been received to reopen the psychiatric claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  Below, while the Board denies service connection for PTSD, it grants service connection for an anxiety disorder.  Moreover, the RO has provided the Veteran with the necessary elements to substantiate a service connection claim, and essentially analyzed the merits of the claim in its March 2016 Statement of the Case.  Thus, there is no issue of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the Veteran's claimed PTSD is not a "chronic disease" under 38 C.F.R. § § 3.303 (b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply to the claim for service connection for PTSD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125 (a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304 (f) (2016). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.304 (f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy." Id. 

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran in this case seeks service connection for PTSD.  He asserts that he is currently diagnosed with PTSD due to stressors invoked by his fear of hostile military or terrorist activity associated with his service in North Korea.  See July 2015 Statement in Support of Claim for PTSD.  

The threshold consideration for any service connection claim is the existence of a current disability.  With regard to the question of a diagnosis of PTSD, the record contains both favorable and unfavorable evidence.

The record contains conflicting medical opinions as to the Veteran's current psychiatric diagnosis.  In August 2014, the Veteran received a VA mental health consult and was diagnosed with "chronic PTSD (combat related)."  The report contained subjective content from the Veteran regarding his medical history.  The mental health worker noted that the Veteran indicated that he was exposed to combat, worked for mortuary affairs and saw many dead bodies, but did not report any traumatic events.  Furthermore, the Veteran did not offer any specific stressors relating to fear of hostile military or terrorist activity.  The mental health care worker nonetheless diagnosed the Veteran with PTSD.

Conversely, in February 2016, the Veteran had a PTSD examination with a VA contracted QTC Medical Services and was diagnosed with an Unspecified Anxiety Disorder.  The psychologist conducted an in-depth examination and asked the Veteran several question regarding his symptoms and stressors.  The Veteran reported his stressors included being deployed in a combat zone in Korea, and his foot becoming frostbitten.  Although, the Veteran complained of anxiety, trouble sleeping, and regular nightmares, the examiner noted that these symptoms were triggered by the residual pain of his frostbitten foot and not to any specific experience of fear of hostile military or terrorist activity.  After reviewing the Veteran's prior VA medical examination, mental health group counseling notes, the Veteran's previous statements, and conducting an in person examination, the psychologist determined that the Veteran appears to be suffering from mild to moderate symptoms of anxiety related to his military experience.  The examiner added however that the Veteran is a poor historian and therefore found it difficult to obtain facts and an accurate picture of the Veteran's symptoms due to his varying and inconsistent PTSD stressors.  While the psychologist acknowledged the Veteran's prior diagnosis of PTSD, he ultimately determined that the Veteran failed to meet the criteria for a diagnosis of PTSD.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The February 2016 VA psychological examination was thorough, supported by an explanation, and considered the Veteran's history and relevant longitudinal complaints.  After an extensive interview and testing, the psychologist provided significant detail in assessing whether the Veteran met each of the DSM-V criteria for PTSD.  In contrast, the mental health care worker in the August 2014 examination based his diagnosis on a limited interview with the Veteran.  Moreover, the examiner did not provide any reasons or bases that supported a diagnosis of PTSD under the DSM-V criteria, other than to describe it as combat-related.  Notably, while the Board acknowledges the unavailability of the Veteran's service records, there is no competent evidence otherwise showing that he had combat service and the RO found that no evidence of any verified or verifiable stressors that caused a fear of hostile military or terrorist activity.  Therefore, the factual premise upon which the PTSD diagnosis was rendered has not been substantiated.  For these reasons, the February 2016 VA opinion outweighs the opinion of the 2014 VA mental health consultation on the issue of the Veteran's current psychiatric diagnosis.  Accordingly, the weight of the evidence does not support a current DSM-V diagnosis of PTSD; the Veteran's service connection claim for such disability therefore fails. 

In finding so, the Board recognizes that the Veteran is competent to report his observable psychiatric symptoms, but is not competent to diagnosis himself with PTSD because the evidence does not show that he possesses the medical expertise required to render a medical diagnosis or link PTSD to his military service.  PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).

Because the weight of the competent evidence does not demonstrate a current diagnosis of PTSD, the threshold element of service connection of PTSD has not been met.  The Board concludes that a preponderance of the evidence is against the service connection claim for PTSD, and that claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection Claim for An Acquired Psychiatric Disorder, other than PTSD

As discussed in the Introduction, the Board broadened the Veteran's claim to include consideration of any acquired psychiatric disorder consistent with Clemons, supra.

As noted above, the VA clinical psychologist who conducted the February 2016 examination diagnosed the Veteran with an unspecified anxiety disorder based on the Veteran's report of suffering from frostbite while he was in service.  The evidence shows that the Vetera did serve during the Korean War era, and the Board finds him competent to report being exposed to cold temperatures during such service, and the Board does not have any reason to doubt his credibility.  The VA examiner determined that the Veteran's anxiety was triggered by the foot pain resulting from the in-service frostbite, causing a lack of sleep and nightmares. In consideration of the Board's heightened duty to explain its findings and conclusions, the medical opinion relating the current anxiety to service, and with resolution of any doubt in his favor, the Board finds that the three elements of a service connection claim have been met.  The service connection claim for an acquired psychiatric disorder diagnosed as an unspecified anxiety disorder will therefore be allowed. 

ORDER

New and material evidence having been received, the petition to reopen the service connection claim for PTSD is granted.

Service connection for PTSD is denied.

Service connection for an unspecified anxiety disorder is granted.



____________________________________________
S. B. Mays
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


